t c memo united_states tax_court plano holding llc petitioner v commissioner of internal revenue respondent docket no filed date donald a barnes for petitioner thomas f harriman naseem jehan khan and michelle e marcove for respondent memorandum opinion urda judge the ontario teachers’ pension_plan board otpp is one of canada’s largest institutional investors in it caught whiff of a chance to acquire plano molding co plano an illinois plastics manufacturer otpp did so later that year for approximately dollar_figure million which resulted in plano’s becoming a wholly owned subsidiary of petitioner plano holding llc holding which was in turn controlled by otpp before closing and contingent on the closing’s success otpp agreed to pay dollar_figure million to robert w baird co inc baird the company that put otpp onto plano’s scent it was plano however that ended up footing the bill holding and plano filed a consolidated federal_income_tax return for in which a business_expense deduction under section was claimed for plano’s payment to baird the internal_revenue_service irs issued a notice_of_deficiency disallowing the deduction on the ground that baird had not provided any services to holding or plano the irs determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure we will sustain both background the parties have submitted this case for decision without trial under rule all relevant facts have been stipulated or are otherwise included in the record see rule a holding a delaware limited_liability_company that 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar elected to be taxed as a corporation for federal tax purposes had its principal_place_of_business in illinois when it timely filed the petition a plano draws otpp’s interest plano specializes in the manufacture of plastic storage equipment for outdoor sports founded in illinois in it introduced the first plastic tackle box to the fishing world years later and since then has expanded its product lines to include archery and gun cases ammunition boxes shelving tool boxes and cosmetics cases in date tinicum capital partners tinicum an investment firm became plano’s majority shareholder three years later in plano retained baird as its financial advisor with an eye to a potential sale of the company no sale took place at that time however in baird suggested plano as a potential acquisition candidate to otpp--a canadian corporation without share capital a not-for-profit corporation and a major institutional investor after gauging tinicum’s interest in selling plano baird’s managing director sent an email on date to set up an introductory lunch although lunch proved unworkable representatives of otpp and tinicum later discussed the matter by phone baird did not participate on the call and had no further input into the acquisition that followed on date plano retained harris williams llc harris williams as investment banker and financial advisor for the possible sale through merger exchange or sale of all or substantially_all of the assets business or stock of plano plano expressly agreed that it has engaged exclusively harris williams to act in that capacity during september and october harris williams and otpp exchanged correspondence and information and otpp performed its due diligence by the end of october otpp was ready to proceed on this matter without delay suggesting that the sale could be closed by early december b otpp acquires plano date saw otpp and plano set the table for the acquisition acting through a wholly owned subsidiary otpp organized holding and plano acquisition llc as delaware limited_liability companies on date these two entities entered into a merger agreement with plano and new plano molding llc--a vehicle for converting plano to a delaware limited_liability company--to bring plano into the otpp fold as a wholly owned subsidiary of holding the deal as outlined in the merger agreement closed on date the agreement set the purchase_price at dollar_figure million subject_to certain adjustments as relevant here the parties agreed to an adjustment for estimated transaction expenses defined as all unpaid fees or expenses_incurred by plano or its subsidiaries or for which they were liable in connection with the planned merger the definition of transaction expenses included fees and expenses payable to financial advisors when the deal closed on date plano made two different payments to purported financial advisors plano first paid harris williams a fee of roughly dollar_figure million for its services in connection with the merger plano also paid dollar_figure million to baird pursuant to a date agreement between baird and otpp while the fee paid to harris williams was treated as a transaction expense that reduced the purchase_price of plano the baird fee was not the november agreement stemmed from otpp’s determination that baird should be compensated for suggesting plano as a potential acquisition candidate and attempting to arrange an introductory meeting between representatives of otpp board and plano otpp agreed to pay baird dollar_figure million upon the successful acquisition of plano for baird’s services as its exclusive financial advisor in connection with the acquisition the agreement provided that baird’s services were rendered solely for the benefit and use of otpp’s management and directors in considering the transaction s to which they relate the agreement further stated that otpp and baird agree and acknowledge that this letter is solely for the benefit of the parties to this letter it likewise specified that the parties’ obligations under the agreement could not be assigned by otpp without baird’s prior written consent to sum up baird’s sole activities regarding the acquisition consisted of suggesting plano as an acquisition target to otpp gauging tinicum’s interest and attempting to set up lunch between otpp and tinicum representatives at no time did baird provide any financial advisory services or other services to otpp with respect to the acquisition c return and notice_of_deficiency holding plano and certain other affiliated corporations filed a consolidated federal_income_tax return for the taxable_year in which of the baird fee dollar_figure million paid_by plano was deducted with the balance capitalized pursuant to an election under revproc_2011_29 2011_18_irb_746 the irs thereafter issued holding a notice_of_deficiency for in which it disallowed the claimed deduction of the baird fee the irs asserted that plano did not establish that you incurred or if incurred paid this amount during the taxable_year for ordinary and necessary business purposes and or that any amount qualifies as a business_expense under the provisions of the internal_revenue_code the irs determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure holding subsequently sought redetermination in this court discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 290_us_111 the taxpayer also has the burden of proving its entitlement to deductions allowed by the code 503_us_79 the parties’ decision to submit this case fully stipulated does not change these burdens rule b 123_tc_258 95_tc_82 aff’d 943_f2d_22 8th cir i treatment of the baird fee a governing framework holding argues that the irs erred in disallowing the deduction claimed for plano’s payment of dollar_figure million to baird whether an expenditure constitutes an ordinary and necessary business_expense within the meaning of sec_162 generally presents a question of fact see commissioner v heininger u s pac mgmt grp v commissioner tcmemo_2018_131 at sec_162 provides a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a common or frequent occurrence in the type of business involved see 308_us_488 143_tc_194 aff’d 877_f3d_1086 9th cir an expense is necessary if it is appropriate and helpful to the development of the taxpayer’s business see 383_us_687 commissioner v heininger u s pincite to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs see also cooper v commissioner t c pincite a taxpayer generally may not deduct the payment of another person’s expenses see deputy v du pont u s pincite welch v helvering u s pincite 881_f2d_336 6th cir aff’g tcmemo_1988_180 55_tcm_706 48_tc_679 we have recognized a narrow exception to this rule where the taxpayer’s primary motive for paying the other’s obligation is to protect or promote the taxpayer’s own business and the expenditure is an ordinary_and_necessary_expense of the taxpayer’s business lohrke v commissioner t c pincite see also cooper v commissioner t c pincite scheurer v commissioner tcmemo_2017_36 at b analysis the parties have stipulated that otpp entered into an agreement to pay baird dollar_figure million which means that a deduction is sought for a payment plano made on behalf of another we thus look to lohrke neither party however refers to lohrke or makes any effort to frame the instant case in light of that well-established analysis although the parties do not invoke the lohrke test as such their arguments nonetheless implicate both of its prongs as they dispute whether plano benefited from the payment of the baird fee and whether the payment of the fee was an ordinary_and_necessary_expense of plano’s business as we will discuss plano fails on both counts 2holding makes a half-hearted argument that otpp assigned its obligations under the baird agreement to plano the record belies this contention the baird fee agreement provides that it could not be assigned by otpp without baird’s prior written consent holding fails to introduce any such written consent or other support for its assignment theory plano did not pay baird primarily to benefit its business generally the first lohrke prong requires that a taxpayer pay the other person’s expense primarily to benefit its business with the receipt by the other person of any benefit from the payment being merely incidental hie holdings inc v commissioner tcmemo_2009_130 97_tcm_1672 aff’d 521_fedappx_602 9th cir to establish that it acted primarily to benefit its own business the taxpayer must demonstrate a direct nexus between the purpose of the payment and the taxpayer’s business or income- producing activities bone v commissioner tcmemo_2001_43 81_tcm_1199 aff’d 324_f3d_1289 11th cir one common way for a taxpayer to satisfy this requirement is to show that its business would have faced direct and proximate adverse consequences had it not made the payment on behalf of the other person 115_tc_172 3previous cases in this area have considered whether the taxpayer faced a clear proximate danger and made a payment to protect an existing business from harm bone v commissioner tcmemo_2001_43 81_tcm_1199 quoting 410_f2d_1233 ct_cl aff’d 324_f3d_1289 11th cir jrj express inc v commissioner tcmemo_1998_200 75_tcm_2397 holding does not argue that plano’s business faced such a danger were it not to cover otpp’s debt to baird cf gould v commissioner 64t c jrj express inc v commissioner t c m cch pincite0 see also 121_tc_168 hie holdings inc v commissioner t c m cch pincite w covina motors inc v commissioner tcmemo_2008_237 96_tcm_263 supplemented by tcmemo_2009_291 where as here the payor and the beneficiary of the payment are a corporation and a controlling shareholder the corporation’s payment of the shareholder’s expense is closely scrutinized and the showing of the primary benefit to the corporation must be strong hie holdings inc v commissioner t c m cch pincite see also hood v commissioner t c pincite on brief holding points to baird’s matchmaking role and suggests that plano made the baird payment to facilitate its acquisition by otpp as would--and did--allow plano to expand holding however fails to establish a direct link between the ostensible business_purpose plano’s acquisition by a deep-pocketed investor and the baird payment holding does not contend that the merger was in any way contingent on plano’s picking up otpp’s tab to baird to the contrary the record establishes that plano and otpp acting through its subsidiaries had already agreed to the merger more than a week before otpp contracted to pay baird nor does holding demonstrate any direct and proximate adverse consequences to plano’s business of manufacturing plastic goods had it not covered otpp while holding notes that plano’s market footprint expanded after the acquisition it does not establish that otpp would have scaled back its plans or financial backing had plano not paid the fee although we recognize the significant role baird played in the early days of the otpp-plano courtship the services baird rendered--which ended five months before the merger was consummated--do not supply plano with a business_purpose directly linked to the payment in fact we discern no benefit to plano from the baird payment as distinguished from the merger itself the record instead convinces us that the primary benefit from the baird payment redounded to otpp an institutional investor with a strong interest in rewarding and developing productive relationships with companies that bring attractive acquisition candidates to its sight we thus find that holding has failed to satisfy the first prong of the lohrke analysis see bone v commissioner t c m cch pincite baird payment was not an ordinary_and_necessary_expense although the failure to satisfy the first lohrke prong suffices to support the disallowance of the claimed deduction see dietrick v commissioner t c m cch pincite we will nevertheless address the second prong whether plano’s payment of the baird fee was an ordinary_and_necessary_expense of plano’s own business holding again fails to convince us we first note that neither party suggests that plano’s payment of the baird fee was a product of baird’s failed attempt to find a suitor for plano in to the contrary the parties agree that the baird payment came about because otpp felt obligated to baird for its legwork in in identifying a potential acquisition for otpp the baird payment thus is in the nature of a finder’s fee that otpp decided to bestow months after the fact were we looking at the business of an institutional investor like otpp we very well might conclude that a fee of this sort if it were not a capital_expenditure to acquire plano would be an ordinary_and_necessary_expense that could be deducted but we are not plano’s business is manufacturing plastic goods primarily storage items for outdoor sports holding fails to persuade us that such a payment qualifies as either ordinary or necessary in that line_of_business cf 311_f3d_458 1st cir explaining that the second lohrke prong avoids throwing open the floodgates of corporate deduction by requiring that the 4our holding today accordingly should not be seen to opine on whether a payment stemming from baird’ sec_2010 efforts on behalf of plano would have been an ordinary_and_necessary_expense of plano’s business expense arise in connection with the business activities of the payor aff’g tcmemo_2002_40 holding attempts to draw support from our decisions in 27_tc_921 and 121_tc_168 neither of these fact-driven decisions supports the conclusion that the baird payment can be considered an ordinary and necessary business_expense of plano holding first points to our decision in waring prods which stands for the proposition that a legal_obligation is not a sine qua non for deductibility under sec_162 see also 37_tc_845 sakkis v commissioner tcmemo_2010_256 100_tcm_459 our case however does not turn on the presence or absence of a legal_obligation but on whether the baird fee was an ordinary and necessary business_expense of plano holding next tries to bring this case into line with our prior decision in square d in that case a corporate parent negotiated a loan commitment and agreed to pay certain fees on behalf of its to-be-organized subsidiary which ultimately received the loan proceeds and became the taxpayer at issue square d co v commissioner t c pincite the taxpayer subsequently took over the payment of the costs either directly or indirectly which it sought to deduct id pincite we held under those facts that where the loan acquisition costs were incurred on behalf of the taxpayer and then paid_by the taxpayer it is appropriate to allow the taxpayer to deduct the costs it paid id pincite holding contends our case resembles square d and that plano’s payment should receive the same treatment specifically it argues that otpp entered into the baird agreement on plano’s behalf because plano could not do so in the same way that the corporate parent in square d fronted the loan acquisition costs for its to-be-organized subsidiary holding claims that the facts and circumstances of this case show plano could not enter a fee agreement with baird directly because of plano’s retention of harris williams as financial advisor and financial repercussions for its shareholders if the baird payment were treated as a transaction expense holding’s argument runs counter to the parties’ express stipulation that otpp entered into the letter agreement because it determined that baird should be compensated for suggesting plano as a potential acquisition candidate and attempting to arrange an introductory meeting between representatives of otpp board and plano put more simply otpp acted on its own behalf not on behalf of plano in agreeing to the baird payment thus distinguishing this case from square d where the recipient of the benefit the loan proceeds was the taxpayer who made the payments and claimed the deduction nor does the record suggest that this case’s resemblance to square d is any more than skin deep holding argues that plano wanted to but could not pay baird directly and so it enlisted otpp to enter into an agreement on its behalf under which plano ultimately paid this contention strikes us as farfetched holding offers no support for the idea that plano itself saw a need to compensate baird for introductions provided several months before as opposed to the payment of the transaction expenses_incurred in square d and we are not persuaded that plano was unable to pay baird directly as was the case for the to- be-organized subsidiary in square d holding fails to show that the agreement for harris williams to serve as plano’s exclusive financial advisor would bar the payment of a finder’s fee to baird which provided no financial advisory service sec_5though we may disregard stipulations where justice requires it if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to facts disclosed by the record 93_tc_181 holding does not suggest that the stipulation should be ignored and we see no basis to do so at any point again according to the parties’ stipulation and whose role concluded well before the retention of harris williams we are likewise unconvinced of the purported negative financial repercussions for plano’s selling shareholders which seem a matter of contractual semantics although expenditures treated as transaction expenses reduced plano’s purchase_price to the detriment of its selling shareholders holding fails to persuade us that the payment to baird here would fall into this category given that both parties agree that baird provided no services in connection with the merger at the end of the day the record is fully consistent with the conclusion that otpp agreed to the baird payment for its own reasons and on its own behalf square d is of no moment 6holding also attempts to draw support from priv ltr rul wl date private letter rulings have no precedential value and merely represent the commissioner’s position as to a particular set of facts see 114_tc_259 n 96_tc_421 aff’d 135_f3d_457 7th cir see also sec_6110 even if it had some force it would not help holding priv ltr rul addressed a factual situation similar to that in square d concluding that a company could deduct transaction costs arranged on its behalf when i the company demonstrates that the services were rendered to company and or on behalf of company and ii the fees associated with such services were paid for by company and or reimbursed by company as explained above holding fails to establish that any services were rendered on plano’s behalf we accordingly find that holding has failed to satisfy the second lohrke prong as well conclusion holding has failed to establish the applicability of the lohrke exception we accordingly hold that plano’s payment of the baird fee was not deductible as an ordinary and necessary business_expense of plano given our determination we do not address the amount of the deduction under the regulations and related administrative guidance ii accuracy-related_penalty holding also challenges the irs’ determination of the accuracy-related_penalty under sec_6662 although the commissioner normally bears the burden of production with respect to a taxpayer’s liability for any penalty see sec_7491 116_tc_438 the burden remains on the taxpayer where the commissioner has determined a penalty against a corporation see exelon corp v commissioner 147_tc_230 aff’d 906_f3d_513 7th cir 126_tc_191 holding filed an election to be treated as an association taxable as a 7as respondent has not argued that plano’s payment of the baird fee amounted to a constructive_dividend to otpp we forgo consideration of that issue too see 121_tc_168 ndollar_figure corporation see sec_301_7701-2 and sec_301_7701-3 proced admin regs and we conclude that it bears the burden here pursuant to sec_6662 a taxpayer may be liable for a penalty of on an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 an understatement is substantial in the case of a corporation other than an s_corporation when it exceeds the lesser_of i of the tax required to be shown on the return for the taxable_year or if greater dollar_figure or ii dollar_figure million sec_6662 holding does not contest that there was a substantial_understatement within the meaning of the code but argues that the penalty should not apply because substantial_authority supported the deduction as a general matter an understatement is reduced to the extent that the taxpayer can prove inter alia that it had substantial_authority for its treatment of the contested item sec_6662 see also higbee v commissioner 8in graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 we held that the commissioner’s burden of production with respect to penalties includes a showing that he complied with the procedural requirements of sec_6751 we later clarified that graev did not affect our previous holdings on the burdens relating to penalties asserted against corporations see dynamo holdings ltd p’ship v commissioner 150_tc_224 in any event the record here includes a penalty approval form establishing respondent’s compliance with sec_6751 t c pincite the substantial_authority standard is an objective standard involving an analysis of the law and application of the law to relevant facts sec_1_6662-4 income_tax regs there is substantial_authority for the tax treatment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment id subpara i the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority id subdiv ii court cases constitute one category of authority id subdiv iii private letter rulings comprise another id see also keenan v commissioner tcmemo_2018_60 at an authority having some facts in common with the tax treatment at issue is not particularly relevant if the authority is materially distinguishable on its facts or is otherwise inapplicable sec_1_6662-4 income_tax regs see also 91_tc_686 aff’d 893_f2d_656 4th cir sampson v commissioner tcmemo_2013_212 at holding asserts that waring prods square d and priv ltr rul wl date constitute substantial_authority that negates the penalty here but as outlined above the facts in each of these authorities are materially distinguishable from the facts of this case although the transactions discussed in those authorities bear some surface similarities to those in this case plano received no services or other benefit from its payment of the baird fee and the payment was not an ordinary_and_necessary_expense of its business holding has thus failed to establish that it had substantial_authority in support of the treatment of the baird fee in the consolidated tax_return iii conclusion in sum we hold that plano’s payment of the baird fee was not deductible as an ordinary and necessary business_expense of plano the irs’ deficiency and accuracy-related_penalty determinations outlined in the notice_of_deficiency are sustained 9holding’s brief notes that plano’s cpa firm prepared the tax_return which appears to be an undercooked attempt to satisfy the sec_6664 reasonable_cause and good-faith exception to the determined penalty claimed reliance on professional advice however does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs a taxpayer alleging good-faith reliance upon the advice of a professional must prove that the advisor was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided necessary and accurate information to the advisor and the taxpayer actually relied in good_faith on the advisor’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir holding fails to show that plano’s cpa firm rendered any advice regarding the deduction at issue and plainly does not satisfy the requirements laid out in neonatology to reflect the foregoing decision will be entered for respondent
